Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant states:
“Applicant respectfully submits that the art of record fails to teach or suggest "measuring an actual contact pressure distribution of at least one of the first work roll pressure and the second work roll pressure across a width of the substrate with a sensor," "receiving data at a processing device from the sensor," and "adjusting" as recited in claim 1, for example, and as similarly recited in claim 14. The Office Action concedes that Scamans does not teach such features and relies on Nippon as allegedly supplying the missing features. Office Action at pages 5 and 6. 
However, Applicant respectfully submits that the person having skill in the art would not be motivated to modify Scamans based on the teachings of Nippon as alleged and to control the contact pressure distribution as claimed. The Office Action alleges that it would have been obvious to modify Scamans as taught by Nippon "in order to have provided avoidance of camber." Applicant respectfully traverses. According to Nippon, in order to prevent camber, the roll gap is changed to eliminate a left-right difference in the thickness of the rolled material. Nippon at [0019] and [0020]. In other words, to prevent camber, Nippon teaches that the thickness of the rolled material is changed. Scamans, on the other hand, states that "there is substantially no reduction in the thickness of the sheet or strip during each pass." Scamans at [0020]. As such, the person having skill in the art, starting with Scamans, would not look to Nippon for modification "to have provided avoidance of camber" because the control of Nippon to avoid camber (thickness reduction) would frustrate the purpose of Scamans and make Scamans unsuitable for its intended purpose (no thickness reduction). For at least this reason, Applicant submits that the person having skill in the art would have no motivation to modify Scamans based on Nippon, and claims 1 and 14 are thus not obvious. The remaining art of record fails to cure this deficiency, nor were they cited for such a purpose.

However, Examiner does not agree to the statement “In other words, to prevent camber, Nippon teaches that the thickness of the rolled material is changed”. The roll gap of Nippon is changed to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nippon teaches an analogous rolling configuration which helps avoid to camber. As such, the argument is not persuasive.
Applicant additionally states:
“Applicant further submits that the art of record fails to teach or suggest at least "comparing the actual contact pressure distribution with a desired contact pressure distribution," "identifying an adjustable contact pressure parameter of the work stand based on a difference between the actual contact pressure distribution and the desired contact pressure distribution," and "adjusting the identified adjustable contact pressure parameter" as recited in amended claim 1 and as similarly recited in amended claim 14. While such features are newly added, Applicant respectfully submits that Scamans and the remaining art of record fail to teach any of these features as now claimed. For at least these additional reasons, Applicant submits that claims 1 and 14 are allowable over the art of record.” 

However, Nippon, figure 1-4, 5a-5c, teaches to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 6-1, 6-2, 6-6,6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9, 9-1,9-2, 9-3, 9-4,10 controlling pressure to avoid camber of the strip (abstract). Given the broadest reasonable interpretation, Scamans in view of Nippon teaches "comparing the actual contact pressure distribution with a desired contact pressure distribution," "identifying an adjustable contact pressure parameter of the work stand based on a difference between the actual . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP1368140A1, herein referred to as Scamans, and further in view of EP1607150A1, herein referred to as Nippon and further in view of US20060123867A1, herein referred to as Ball (with US20090004044A1 providing evidence of the examiner’s previous statement of Official Notice, herein referred to as Sawada).
Regarding Claim 1, Scamans discloses a method of applying a texture on a substrate (title), the method comprising: applying a texture to a substrate (8) with a work stand of a process, wherein the work stand comprises an upper work roll (7) and a lower work roll (7) vertically aligned with the upper work roll (7), wherein at least one of the upper work roll (7) and the lower work roll (7) comprises the texture, and wherein applying the texture comprises: applying, by the upper work roll (7), a first work roll pressure on an upper surface of the substrate (8); and applying, by the lower work roll (7), a second work roll pressure on a lower surface of the substrate; adjusting an identified adjustable contact pressure parameter of the work stand such that the actual contact pressure distribution work stand provides the desired contact pressure distribution across the width of the substrate (paragraphs [0068]-[0070]).
Scamans does not explicitly disclose that strip 8 is rolled in a coil-to-coil process. Examiner took official notice that it is well known to those of ordinary skill in the art that it is standard practice to use a coil to coil process when working on a flat sheet substrate. (See Sawada, Fig. 4 & Para. 100, lines 12-17 as evidence of coil to coil processes well known in the art of working on a flat metal) Therefore it would have been obvious to one of ordinary skill in the art to use Scaman’s method in a coil to coil process.
Further, the subject-matter of claim 1 therefore differs from Scamans in that:
(i)    an actual contact pressure distribution of at least one of the first work roll pressure and the second work roll pressure across a width of the substrate is measured with a sensor;
(ii)    data at a processing device is received from the sensor about the actual contact pressure distribution; comparing the actual contact pressure distribution with a desired contact pressure distribution; identifying an adjustable contact pressure parameter of the work stand based on a difference between the actual contact pressure distribution and the desired contact pressure distribution.
Nippon, figure 1-4, 5a-5c, teaches to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 6-1, 6-2, 6-6,6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9, 9-1,9-2, 9-3, 9-4,10 controlling pressure to avoid camber of the strip (abstract). Thus, Nippon discloses the features according to (i) and (ii). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method disclosed by Scamans with the control system, as taught by Nippon, in order to have provided avoidance of camber.
Scamans in view of Nippon is additionally silent wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, wherein each discrete location comprises the texture, wherein adjusting the contact pressure parameter comprises adjusting the identified contact pressure parameter independently at each discrete location of the plurality of discrete locations.
Ball teaches an analogous device wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, wherein each discrete location comprises texture (See Fig. 5, Num. 2, 4, 8)  (See Para. 23: “In this way, each discrete patterning feature is applied with a distinct, localized pressure as the sheet metal passes through the roll bite.”) (See Para. 23, lines 12-19), for the purpose of providing sufficient localized pressure to plastically deform a surface of a sheet article (See Para. 22, lines 8-10). By providing this roll configuration of Ball to the invention, disclosed by Scamans in view of Nippon, the identified contact pressure parameter is adjusted (via control of Nippon) independently at each discrete location of the plurality of discrete locations (See Fig. 5, Num. 2, 4, 8) thereby meeting the limitation of the claimed discrete locations configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Scamans in view of Nippon, with the roll/discrete locations configuration, as taught by Ball, in order to have provided sufficient localized pressure to plastically deform a surface of a sheet article.
Regarding Claim 2, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein adjusting the contact pressure parameter adjusts at least one characteristic of the texture on the substrate, and wherein the at least one characteristic comprises at least one of a height of the texture, a depth of the texture, a shape of the texture, a size of the texture, a distribution of the texture, a coarseness of the texture, or a concentration of the texture. (See claim 5 and figure 5 of Scamans; different rolling loads result in different textures)
Regarding Claim 3, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein adjusting the contact pressure parameter comprises providing the desired contact pressure distribution having a contact pressure variation across the width of the substrate of less than 25% (Nippon teaches to control actuators 5, 5-1,5-2, 5-3,5-4, 6, 8-1,6-2, 8-6, 6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9,9-1,9-2, 9-3, 9-4, 10 to avoid camber of the strip. According to the circumstances, it would be obvious to control these actuators such that the desired contact pressure distribution has a contact pressure variation across the width of the substrate of less than 25%) (See Claim 5 of Scamans).
Regarding Claim 4, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein adjusting the contact pressure parameter comprises adjusting a cylindricity of the work rolls such that a variation of cylindricity is less than 10 μm. Nippon teaches to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 8-1,6-2, 8-6, 6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9,9-1,9-2, 9-3, 9-4, 10 to avoid camber of the strip. According to the circumstances, it would be obvious to control these actuators such that a cylindricity of the work rolls has a variation of cylindricity is less than 10 μm).
Regarding Claim 11, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein a variation in thickness across the width of the substrate is less than 2% after the texture has been applied (See Claim 1 of Scamans).
Regarding Claim 12, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein  the work stand is a first work stand (Fig. 3 of Scamans), the upper work roll (7) is a first upper work roll, the texture is a first texture, and the lower work roll (7) is a first lower work roll, and wherein the method further comprises: applying a second texture to a substrate with a second work stand of the coil-to-coil process, wherein the second work stand comprises a second upper work roll (7) and a second lower work roll (7) vertically aligned with the second upper work roll, wherein at least one of the second upper work roll and the second lower work roll comprises the second texture, and wherein applying the second texture comprises: applying, by the second upper work roll, a third work roll pressure on the upper surface of the substrate; and applying, by the second lower work roll, a fourth work roll pressure on a lower surface of the substrate, wherein the thickness of the substrate remains substantially constant after the second texture has been applied (See col. 7, lines 45-54 of Scamans).
Regarding Claim 13, Scamans in view of Nippon and Ball discloses the method of claim 1, wherein the thickness of the substrate decreases by no more than 1% after the texture has been applied (See Claim 1 of Scamans).
Regarding Claim 14, Scamans discloses a coil-to-coil processing system comprising: a work stand (Fig. 1) comprising: an upper work roll (7) configured to apply a first work roll pressure on an upper surface of a substrate (8); and a lower work roll (7) vertically aligned with the upper work roll (7) and configured to apply a second work roll pressure on a lower (8), wherein at least one of the upper work roll and the lower work roll comprises a  texture (roll 7 is textured), and wherein at least one of the upper work roll (7) and the lower work roll (7) are configured to impart the texture on the substrate (8) by applying the first work roll pressure or applying the second work roll pressure; and a contact pressure parameter, 
wherein the contact pressure parameter is adjustable based on the measured contact pressure distribution to achieve a desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied (Para. 68-70 of Scamans).
Scamans is silent wherein comprising a sensor configured to measure an actual contact pressure distribution of at least one of the first work roll pressure and the second work roll pressure across a width of the substrate; a processing device configured to receive data from the sensor about the actual contact pressure distribution, compare the actual contact pressure distribution with a desired contact pressure distribution, and identify an adjustable contact pressure parameter of the work stand based on a difference between the actual contact pressure distribution and the desired contact pressure distribution.
Nippon, figure 1-4, 5a-5c, discloses to control actuators 5, 5-1, 5-2, 5-3, 5-4, 6, 6-1,6-2, 6-6,6-4 by control means 17,18 and based on the loads detected by respective load measuring devices 9, 9-1,9-2, 9-3, 9-4,10 to avoid camber of the strip (abstract), thereby meeting the limitation of the claimed sensor and processing device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method disclosed by Scamans with the control system, as taught by Nippon, in order to have provided avoidance of camber.
Scamans in view of Nippon is additionally silent wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll, and adjust the identified adjustable contact pressure parameter at each discrete location independently at each discrete location of the plurality of discrete locations such that the actual contact pressure distribution provides the desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied.
Ball teaches an analogous device wherein at least one of the upper work roll or the lower work roll comprises a plurality of discrete locations along a width of the upper work roll or the lower work roll (See Fig. 5, Num. 2, 4, 8) (See Para. 23: In this way, each discrete patterning feature is applied with a distinct, localized pressure as the sheet metal passes through the roll bite.”) (See Para. 23, lines 12-19), for the purpose of providing sufficient localized pressure to plastically deform a surface of a sheet article (See Para. 22, lines 8-10). By providing this roll configuration of Ball to the invention, disclosed by Scamans in view of Nippon, the contact pressure parameter is adjusted (via control of Nippon) independently at each discrete location of the plurality of discrete locations (See Fig. 5, Num. 2, 4, 8) such that the actual contact pressure distribution provides the desired contact pressure distribution across the width of the substrate and a thickness of the substrate remains substantially constant after the texture has been applied (See Para. 6, 7, 13 of Ball), thereby meeting the limitation of the claimed discrete locations configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Scamans 

Regarding Claim 19, Scamans in view of Nippon and Ball discloses the coil-to-coil processing system of claim 14, wherein the upper work roll is vertically adjustable and wherein the lower work roll is vertically fixed such that only the upper work roll is actuatable (Fig. 2-3 of Scamans).
Regarding Claim 20, Scamans in view of Nippon and Ball discloses the coil-to-coil processing system of claim 14, wherein a variation in thickness across the width of the substrate is less than 2% after the texture is applied, and wherein the first work roll pressure and the second work roll pressure are less than a yield strength of the substrate (See Claim 1 of Scamans).
Claim 5-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scamans in view of Nippon and Ball, and further in view of Strip Shape Control System of Mitsubishi CR Mill, herein referred to as Suzuki.
Regarding Claim 5, Scamans in view of Nippon and Ball discloses the method of claim 1.
Scamans in view of Nippon and Ball is silent wherein the work stand further comprises an upper intermediate roll supporting the upper work roll.
Suzuki teaches (figures 5-8 on page 567)
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of invention to use the intermediate rolls, as taught by Suzuki, in the method disclosed by Scamans in view of Nippon and Ball, since this allows one to reduce the diameter of the work rolls to adjust the rolling force more precisely.
Regarding Claim 6, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 5, wherein the work rolls have a work roll diameter and the intermediate rolls have an intermediate roll diameter, and wherein adjusting the contact pressure parameter comprises adjusting at least one of the work roll diameter and the intermediate roll diameter (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki). 
Regarding Claim 7, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 5, wherein the work stand further comprises a set of upper bearings along the upper intermediate roll, each upper bearing applying a bearing load to the upper intermediate roll such that the upper intermediate roll causes the upper work roll to apply the first work roll pressure on the substrate (See Page 566 & Fig. 3 of Suzuki).
Regarding Claim 8, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 7, wherein adjusting the contact pressure parameter comprises at least one of adjusting a spacing between adjacent upper bearings, adjusting a bearing dimension of at least one upper bearing of the set of upper bearings, reducing a crown or chamfer height of each one of the upper bearings, increasing the bearing load applied by all of the upper bearings on the upper intermediate roll, or adjusting the bearing loads applied by the upper bearings on the upper intermediate roll to adjust a distribution of the bearing loads (See Page 566 & Fig. 3 of Suzuki)
Regarding Claim 9, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 7, wherein each one of the upper bearings is individually adjustable relative to the upper intermediate roll, and wherein adjusting the contact pressure parameter comprises increasing the bearing load applied by at least one of the upper bearings on the upper intermediate roll (See Page 566 & Fig. 3 of Suzuki).
Regarding Claim 10, Scamans in view of Nippon, Ball and Suzuki discloses the method of claim 7, wherein the set of upper bearings comprises an outermost upper bearing having an inner end and an outer end, and wherein adjusting the contact pressure parameter comprises laterally adjusting the outermost upper bearing relative to an edge of the substrate (See Page 566 & Fig. 3 of Suzuki) (Roll gap of Suzuki is adjusted laterally).
Regarding Claim 15, Scamans in view of Nippon and Ball discloses the coil-to-coil processing system of claim 14.
Scamans in view of Nippon and Ball is silent wherein the work stand further comprises: an upper intermediate roll supporting the upper work roll; and a set of upper bearings along the upper intermediate roll, each upper bearing configured to apply a bearing load to the upper intermediate roll such that the upper intermediate roll causes the upper work roll to apply the first work roll pressure on the substrate.
Suzuki teaches (figures 5-8 on page 567) a work stand further comprises an upper intermediate rolls supporting the upper work roll to reduce the diameter of the work rolls to adjust the rolling force more precisely, thereby meeting the limitation of the claimed upper intermediate roll. Suzuki additionally teaches upper bearings (Fig. 3, Page 566) along the upper intermediate roll, each upper bearing configured to apply a bearing load to the upper intermediate roll such that the upper intermediate roll causes the upper work roll 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the system disclosed by Scamans in view of Nippon and Ball with the upper intermediate rolls and upper bearings, as taught by Suzuki, in order to have provided improved adjustment of rolling force and improved application of pressure on the substrate.
Regarding Claim 16, Scamans in view of Nippon, Ball and Suzuki discloses the coil-to-coil processing system of claim 15, wherein the contact pressure parameter comprises at least one of a spacing between adjacent upper bearings, a bearing dimension of at least one upper bearing of the set of upper bearings, a bearing diameter and a bearing width, or a crown or chamfer height of each one of the upper bearings or the lower bearings to be less than about 50 µm (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki).
Regarding Claim 17, Scamans in view of Nippon, Ball and Suzuki discloses the coil-to-coil processing system of claim 15, wherein each one of the upper bearings is individually adjustable relative to the upper intermediate roll, and wherein the contact pressure parameter comprises the bearing load applied by at least one of the upper bearings on the upper intermediate roll (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki).
Regarding Claim 18, Scamans in view of Nippon, Ball and Suzuki discloses the coil-to-coil processing system of claim 15, wherein the set of upper bearings comprises an outermost upper bearing having an inner end and an outer end, and wherein the contact (See Fig. 2-4, 5a-5c of Nippon and Fig. 5-6 on Page 567 of Suzuki).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725